Citation Nr: 1750460	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-24 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent disabling prior to February 19, 2013, and 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for residuals of a left forearm shrapnel wound.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for irritable bowel syndrome (IBS), including as secondary to service-connected PTSD.

5.  Entitlement to service connection for autonomic dysfunction, including as secondary to PTSD and/or residuals of left forearm shrapnel wound.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for diverticulitis, including as due to in-service exposure to herbicides.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston and Waco, Texas.  A December 2011 rating decision, in pertinent part, denied service connection for bilateral hearing loss and continued the assigned 30 percent evaluation for PTSD.  Next, an August 2014 rating decision denied service connection for autonomic dysfunction and irritable bowel syndrome (IBS).  Additionally, this rating decision also granted service connection for residuals of a left forearm shrapnel wound and assigned a noncompensable rating, effective December 2, 2013.  Lastly, a May 2015 rating decision, in pertinent part, denied service connection for depression, diverticulitis, and entitlement to a TDIU.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

In an April 2013 rating decision, prior to certification to the Board, the RO assigned an increased 50 percent evaluation, effective February 19, 2013, for the Veteran's service-connected PTSD.  As the increased disability rating awarded by the RO did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU was raised by the record as a component of the claim for increase on appeal.  See January 2015 VA Form 21-8940.  The Board observes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.  App. 447, 453 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id.

The issues of entitlement to service connection for irritable bowel syndrome and diverticulitis are addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss is etiologically related to his active military service.

2.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a central nervous condition, to include autonomic dysfunction.

3.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a depressive disorder that is distinct from his PTSD symptoms.
4.  Prior to February 19, 2013, the Veteran's service-connected PTSD, has primarily been manifested by an occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as: depressed mood, irritability, anxiety, chronic sleep impairment, and mild short-term memory loss.

5.  Since February 19, 2013, the Veteran's service-connected PTSD, has primarily been manifested by an occupational and social impairment with reduced reliability and productivity due to symptoms such as: disturbances of motivation and mood; depressed mood; anxiety, suspiciousness, chronic sleep impairment, suicidal ideation, and, stereotyped speech; but, the Veteran's PTSD did not result in panic attacks, obsessional rituals, impaired impulse control, spatial disorientation, or a neglect of personal appearance and hygiene.

6.  The Veteran's service-connected residuals of left forearm shrapnel wound, Muscle Group VIII, has resulted in symptomatology equating to a moderate injury.

7.  The evidence is at least in equipoise regarding whether the Veteran's service-connected disabilities have precluded him from securing or maintaining substantially gainful employment from February 19, 2013.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.304 (2016).

2.  The criteria for service connection for autonomic dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for an evaluation higher than 30 percent disabling prior to February 19, 2013, and 50 percent thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, DC 9411 (2016).

5.  The criteria for an evaluation of 10 percent, but no higher, for residuals of a left forearm shrapnel wound have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.73, Diagnostic Code 5308 (2016).

6.  The criteria for entitlement to a TDIU, as of February 19, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that in several letters, the earliest dated in March 2011, the Veteran was informed of what evidence was required to substantiate his claims, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, these letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claims in the August 2012, August 2016, and September 2016 Statement of the Case (SOC), as well in additional SSOCs.  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), pertinent post-service medical records, buddy/lay statements submitted in support of his claim, as well as his own written contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Furthermore, the Veteran was afforded VA compensation examinations in September 2011, July 2012, February 2013, August 2014, and April 2015 to address the etiology, nature and/or severity of his claimed disabilities.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III.  Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he contends began as a result of noise exposure in service.  Having carefully considered this claim, in light of the evidence of record and the applicable law, the Board concludes that the evidence is at least in equipoise with respect to whether the Veteran's hearing loss is etiologically related to service.  Therefore, this claim will be granted.

The Board will begin by addressing direct service connection.

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  In this case, the medical evidence, including VA examination, shows that the Veteran has a current bilateral hearing disability as defined by VA regulation.  38 C.F.R. § 3.385.  Moreover, when examined by VA in relation to this claim, the Veteran reported exposure to machine gun fire and being in a bunker when a grenade exploded, which the Board accepts as credible evidence of noise exposure in service.  Therefore, the remaining question before the Board is whether the currently diagnosed hearing loss disability is related to his service.

Service treatment records are negative for complaints or audiometric findings of hearing loss.  At the time of the Veteran's February 1968 enlistment examination, no defects were specified with respect to his ears, and audiometric findings were within normal limits with no indication of hearing loss.  Similarly, the February 1970 discharge examination reflects no ear related defects and audiometric findings were within normal limits.  In the various reports of medical history the Veteran consistently denied hearing loss.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.  In fact, hearing loss was first noted many years after service.  In this regard, after service, a hearing loss disability as defined by VA regulation was not noted until 2011.  At this time, the Veteran reported a history of bilateral tinnitus, as well as in-service noise exposure from explosions, gunfire, artillery, and hand grenade shrapnel while a combat infantryman in Vietnam.

In September 2011, the Veteran was afforded a VA examination, where he was diagnosed with bilateral hearing loss and tinnitus.  The examiner documented the Veteran's in-service noise exposures from artillery and explosions.  The examiner further noted that the Veteran did not use hearing protection in the military.  Following review of the evidence of record and examination of the Veteran, the VA examiner concluded that the Veteran's current bilateral hearing loss did not result from acoustic trauma during service.  In support of this determination, the examiner discussed the fact that the Veteran's hearing thresholds were within normal limits, bilaterally, at enlistment and separation.  Additionally, the examiner indicated that the Veteran's STRs were negative for complaints and/or treatment for hearing loss.

The Board finds that the September 2011VA medical opinion is inadequate, because the examiner relied solely on the lack of service treatment records showing hearing loss as the basis for the opinion rendered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).

In July 2012, the Veteran was afforded a VA examination, where he was again diagnosed with bilateral hearing loss and tinnitus.  The examiner documented the Veteran's in-service noise exposure, to include an incident where he was in a bunker when a grenade exploded.  The Veteran reported that his tinnitus started while on active duty in Vietnam and occurs several times a day.  While the VA examiner was not instructed to provide a nexus opinion regarding bilateral hearing loss, the examiner opined that it is at least as likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure.

Although the VA examiner did not provide an opinion regarding the Veteran's bilateral hearing loss, the Board finds that the July 2012 VA medical opinion is adequate, because the examiner considered the contentions of the Veteran and provided a supporting rationale for the conclusion reached.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In August 2012, VA received a statement from Mr. B.S., who was assigned to the same Company as the Veteran while in Vietnam.  He stated that the Veteran helped carry the M-60 machine gun and fired it many times.  He indicated that they were provided no hearing protection and after firing weapons, especially the M-60, one could not hear very well for a few hours or even into the next day.  Mr. B.S. also described the incoming mortar rounds as very loud and would cause ringing in their ears.  Lastly, he noted that "a lot of us had hearing problems then and some would try and put toilet paper in their ears, but it didn't help much."

The evidence also reflects that the Veteran has denied any post-service occupational or recreational noise exposure, and the record does not otherwise reflect such exposure.  See, e.g. September 2012 VA Form 9.

In November 2012, the RO granted service connection for tinnitus due to the Veteran's well-documented exposure to acoustic trauma.

In light of the foregoing reasons, the evidence supporting the claim is, at the very least, as probative (meaning as competent and credible) as the evidence against the claim.  Therefore, the Board is of the opinion that the point of equipoise has been reached in this appeal.  The Veteran was exposed to loud heavy artillery and weapons fire noises in service.  The lay and medical evidence shows that he now has bilateral hearing loss, as well as is in receipt of service connection for bilateral tinnitus.  The Board recognizes that the Veteran is competent to report symptoms that he perceives through his own sense, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While the September 2011 VA examiner provided an inadequate opinion against a finding of service connection, the remaining medical evidence of record shows a positive connection between the Veteran's documented in-service acoustic trauma and his current hearing related impairments.

Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, as here, at worst evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).

In the Board's opinion, the evidence supporting a finding that the Veteran's current hearing loss is etiologically related to his military service is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Service Connection for Autonomic Dysfunction

The Veteran seeks service connection for autonomic dysfunction, which he contends is secondary to his service-connected disabilities.  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current disability and, therefore, the appeal must be denied.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  Here, a current diagnosis of a central nervous condition, to include autonomic dysfunction, has not been established.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, the Veteran testified that he "hurt[s] all the time" and was diagnosed with IBS, but, after seeing a specialist in Dallas, was later diagnosed with autonomic dysfunction.  December 2016 Hearing Transcript at 19-20.  He also indicated that his VA medical records show his autonomic dysfunction "is possibly due to my PTSD."  See September 2014 Notice of Disagreement.

Turning to review of the medical evidence of record shows that the Veteran was afforded a VA compensation examination in August 2014.  Following review of the evidence of record and physical evaluation of the Veteran, the examiner concluded that there is no objective evidence to render a diagnosis at this time.  The examiner indicated that the Veteran currently does not have, nor has he ever been diagnosed with, a central nervous system condition.  The examiner noted that the Veteran does not have a history of peripheral neuropathy.

The Board finds that the August 2014 VA examination report was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner considered the relevant medical history of the Veteran's central nervous system, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because the evidence of record shows that the Veteran does not have a current diagnosis of a central nervous condition, the Board concludes that service connection for autonomic dysfunction is not warranted, and no further discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

In reaching this determination, the Board acknowledges the treatment records from the Bonham VAMC, which the Veteran cited during his Board hearing as evidence documenting his current disability.  However, the records reflect that the Veteran was assessed with chronic diarrhea and constipation that was attributed as "possibly autonomic dysfunction due to his PTSD, including IBS."  See March 12, 2013 VA treatment record.  Similarly, a December 12, 2013 VA treatment record again shows the lack of a confirmed diagnosis in relation to the Veteran's complaints.  In fact, a VA nutritional screening shows that the Veteran reported "diarrhea the past three days secondary to self-described autonomic dysfunction" (emphasis added).

Accordingly, to the extent that the medical evidence addresses whether the Veteran has a central nervous condition, the preponderance of the evidence indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has a central nervous condition, to include autonomic dysfunction, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has a central nervous condition falls outside the realm of common knowledge of a lay person.  Consequently, his statements as to a current diagnosis of autonomic dysfunction secondary to his service-connected PTSD are not probative.

As the preponderance of the evidence is against a finding that the Veteran has a current central nervous condition, to include autonomic dysfunction, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

V.  Service Connection for Depression

The Veteran seeks service connection for depression.  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current disability, which is distinct from the symptomatology of his service-connected PTSD and, therefore, the appeal must be denied.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  Here, a current diagnosis of a depressive disorder, distinct from his service-connected PTSD, has not been established.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, the Veteran has indicated that he has been diagnosed with depression, secondary to his PTSD.  See June 2015 NOD.

Turning to review of the medical evidence of record shows that the Veteran was afforded a VA compensation examination in April 2015.  Following review of the evidence of record and physical evaluation of the Veteran, the examiner concluded that, while the Veteran reported depressed mood, this does not appear to rise to the level of a diagnosis of a depressive disorder, but rather adjustment issues related to his physical health.  The examiner noted the Veteran's statements describing his depressive symptoms as being related to his physical health concerns, and indicated that these symptoms can be better explained as symptoms of PTSD or physical issues such as low energy related to his physical health.  The examiner stated that there is no objective evidence to render a diagnosis at this time.  Lastly, the examiner further noted that the Veteran's VA medical records indicate that his recent, and current, mental health diagnosis is PTSD, not depression. 

The Board finds that the April 2015 VA examination report was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner considered the relevant history of the Veteran's mental health diagnoses, including the lay evidence of record, performed an examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because the evidence of record shows that the Veteran does not have a current diagnosis of a depressive disorder, the Board concludes that service connection for depression is not warranted, and no further discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Accordingly, to the extent that the medical evidence addresses whether the Veteran has a distinct depressive disorder diagnosis, the preponderance of the evidence indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has a depressive disorder, distinct from his PTSD, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has a depressive disorder falls outside the realm of common knowledge of a lay person.  Consequently, his statements as to a current diagnosis of depression, distinct from the symptomatology of his service-connected PTSD, are not probative.

As the preponderance of the evidence is against a finding that the Veteran has a current depressive disorder, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

VI.  Legal Criteria for Increased Rating Claims

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

VII.  Increased Rating for PTSD

The Veteran's service-connected PTSD is currently assigned a 30 percent disability rating prior to February 19, 2013, and a 50 percent evaluation thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, a 30 percent disability rating is warranted when there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversational normal) due to symptoms such as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, which means that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity, and duration of the symptoms also played an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was afforded a VA examination in March 2011.  The Veteran reported experiencing nightmares with night sweats, approximately two to three times a week, and described one incident where he woke up from a nightmare assaulting his wife.  He reported divorcing from his first wife after 20 years, but indicated that he has been married to his current wife since 2002; further describing the relationship as "great."  He noted that his wife is highly supportive and understanding of the situation.  The Veteran also reported having frequent contact with his adult children and described having a close relationship with all his children and grandchildren.

The examiner indicated that the Veteran's orientation, with respect to person, time, and place, was normal, and that he was able to maintain minimal personal hygiene and other basic activities of daily living.  The examiner indicated that the Veteran does not have an impairment of thought process or communication.  However, while the Veteran did not report any significant problems with his short-term and long-term memory capacities, upon direct examination, the examiner noted that the Veteran demonstrated mild difficulties with short-term memory.  At the time of the examination, there were no delusions or hallucinations observed and the examiner noted that there was not a history of delusions or hallucinations.  The Veteran noted as not having panic attacks or inappropriate behavior.  Additionally, he reported the absence of suicidal or homicidal thoughts or intent.  Obsessional rituals are absent.

Ultimately, the examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60-65.  The examiner indicated that the effect of the Veteran's mental disorder on his occupational and social functioning was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as: depressed mood, irritability, anxiety, chronic sleep impairment, and mild short-term memory loss.  The examiner described the Veteran's prognosis as fair to good given his positive response to treatments and, in disagreement with a prior assessment by Dr. A., noted that the Veteran does require continuous medication to treat his PTSD symptoms.

VA PTSD group psychotherapy progress notes from April 2011 to October 2013 reflect an assigned GAF score of 50 by VA clinical social worker, Ms. L.R., LCSW.

The Veteran was afforded a VA examination in February 2013.  The examiner indicated that the Veteran's orientation, with respect to person, time, and place, was intact, and his appearance, hygiene, and behavior were appropriate.  At the time of the examination, there were no delusions or hallucinations observed and the examiner noted that there was not a history of delusions or hallucinations.  The Veteran reported not having panic attacks or inappropriate behavior.  Additionally, he reported the absence of suicidal or homicidal thoughts or intent.  Obsessional rituals are absent.  The examiner further documented that the Veteran's thought processes were appropriate, judgment is not impaired, abstract thinking is normal, memory is within normal limits, and suicidal and homicidal ideation was absent.

Regarding the Veteran's marital/family relationships, the examiner indicated that the Veteran has been married for 10 years and described his relationship with his wife in very positive terms.  However, regarding the degree and quality of social relationships, the Veteran reported that it was hard to leave the house to recreate or socialize due to his irritable bowel syndrome, which he finds depressing.  With respect to his occupational history, the examination report notes that the Veteran has retired for five years after being self-employed for 27 years. 

Ultimately, the examiner confirmed the Veteran's PTSD diagnosis, but a GAF score was not provided.  The examiner indicated that the effect of the Veteran's mental disorder on his occupational and social functioning was reduced reliability and productivity due to symptoms such as: anxiety, suspiciousness, chronic sleep impairment, and circumstantial or stereotyped speech.  The examiner indicated that the Veteran is capable of managing his own financial affairs.

VA PTSD group psychotherapy progress notes from December 2013 to November 2014 reflect that the Veteran denied any suicidal ideation, plan, or intent, as well as denied having thoughts of harming others.  See Ms. L.R., LCSW Progress Notes.

In December 2014, Ms. L.R., LCSW, submitted a summary of the Veteran's current treatment for PTSD.  She indicated that, since beginning treatment in May 2009, there continues to be a steady change in functioning.  She indicated that his course appears to be that of deterioration marked by depressive states, intrusive thoughts and flashbacks, social avoidance, sleep difficulty, intermittent apathy, and suicidal ideation.  She further indicated that the Veteran's PTSD symptoms "have clearly culminated in significant disruption of his social and occupational functioning."

VA PTSD group psychotherapy progress notes from December 2014 to January 2015 reflect that the Veteran denied any suicidal ideation, plan, or intent, as well as denied having thoughts of harming others.  See Ms. L.R., LCSW Progress Notes.

The Veteran was afforded a VA examination in April 2015.  The examiner indicated that the Veteran meets the DSM-5 diagnostic criteria for PTSD, but did not assign a GAF score.  The examiner noted that the Veteran's PTSD results in an occupational and social impairment with reduced reliability and productivity due to symptoms such as: depressed mood; anxiety, and disturbances of motivation and mood.  The examiner noted that the Veteran appears to be functioning fairly well in his relationships and has friends that he sees weekly.  During the interview, the examiner noted that the Veteran was alert and oriented to person, place, and time.  Speech was fluent and normal in terms of rate and volume.  He was appropriately dressed and well-groomed.  Mood appeared anxious and his affect was congruent with topic of conversation.  The Veteran's gross cognition appeared intact.  Additionally, there was no evidence of delusions, hallucinations, or disorganized behavior observed, and the examiner noted that the Veteran denied hallucinations, as well as suicidal or homicidal ideation or intent. 

Regarding relevant social/marital/family history, the Veteran reported that he is still married to his wife of 12 years and described his relationship as good.  He reported having children and grandchildren that he sees approximately every 2-3 weeks, which he similarly described those relationships as being fine.  The Veteran stated that he is a member of the VFW, but he has not been involved in many years due to him not caring about "being around folks too much."  However, he did indicate that he has "buddies who play dominos" that he gets together with about once a week.

Regarding suicidal ideation, the Veteran reported that at the time of his first divorce having some suicidal ideation in 1997.  He denied planning, intent, or attempts.  He indicated that "I get depressed and think, I am old, and I have done all I can do.  If I die today I am okay."  The Veteran further reported a few weeks ago that he felt "very down" due to having to go to the hospital for treatment for IBS and stated that he had some thoughts about wanting to die.  However, he denied planning or intent, and also denied any current suicidal ideation.

A July 2016 VA mental health treatment record reflects that the Veteran denied a past history of suicide attempts, auditory hallucinations, or delusions.  However, the Veteran did report in the past, "more than 20 years ago," that he had passive suicidal ideation with no intent or plan.  He continued to report decreased motivation and energy level.  He reported having family and friends to support him.

In a September 2016 letter, the Veteran's daughter stated that he struggles with emotional stress, is angered easily, and loud noises always frighten him.  She noted that he has night terrors and often wakes up in a pool of sweat.  She described her father suffering from severe depression that causes him to lie in bed all day.  She further indicated that at times in the Veteran's life, he has said that "he wished he could just go ahead and die, because what he faces each day is very hard."

Prior to February 19, 2013, in order to warrant an increased disability rating higher than 30 percent under Diagnostic Code 9411, the evidence would need to show that the Veteran's PTSD symptoms most closely approximates an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

At the outset, the Board notes that the March 2011, February 2013, and April 2015 VA examination reports discussed above are highly probative in support of the claim, as they represent the conclusions of a medical professional and are supported by fully-articulated opinions with sound reasoning for the conclusions contributing to the weight of the opinion in relation to other evidence in the file.  Further, the opinions are based on reliable principles and supported by other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Moreover, these VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners considered the relevant medical history of the Veteran's mental health condition, including the lay evidence of record, performed  examinations, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In this case, the Board concludes that the evidence of record does not support an evaluation higher than 30 percent under Diagnostic Code 9411 prior to February 19, 2013.  As discussed above, the March 2011 examiner diagnosed the Veteran with PTSD and assigned a GAF score of 60-65, which reflects moderate symptoms.  Moreover, the examiner indicated that the effect of the Veteran's mental disorder on his occupational and social functioning was an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as: depressed mood, irritability, anxiety, chronic sleep impairment, and mild short-term memory loss.  The examiner noted that the Veteran is responding well to his treatment.  These symptoms all more closely approximate a 30 percent evaluation.  Although Ms. L.R., LCSW provided a continued GAF score of 50 during this period, the corresponding treatment notes did not reflect "serious symptoms," such as: suicidal ideation, severe obsessional rituals, or no friends.  As a result, a rating higher than 30 percent is not warranted prior to February 19, 2013.

Since February 19, 2013, in order to warrant an evaluation higher than 50 percent under Diagnostic Code 9411, the evidence would need to show that the Veteran's service-connected PTSD symptoms most closely approximates an occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

In this case, the Board concludes that the evidence of record does not support an evaluation higher than 50 percent since February 19, 2013.  Initially, the Board acknowledges Ms. L.R.'s December 2014 letter and the Veteran's daughter's September 2016 letter, which both indicate that the Veteran has had some suicidal ideation at some point.  However, the record extensively documents that such thoughts were transient, and were not accompanied by actual intent or plan.  Also, the record shows that progress notes from Ms. L.R., LCSW, to include those from immediately before and after her December 2014 letter, as well as the examinations and other treatment of record, all indicate that the Veteran has consistently denied having suicidal or homicidal thoughts or ideation.  The Board does not minimize the gravity of any suicidal ideations.  Indeed, suicidal ideation is explicitly listed as an example under the 70 percent rating criteria.  However, suicidal ideation is only one symptom making up the Veteran's overall disability picture for this time period.

In contrast, the Veteran has reported that he has maintained good relationships with his wife, children, grandchildren, as well as with some friends during this time period.  During the VA examinations, the Veteran reported being independent in self-care, and presented himself as fully alert and oriented to time, place, person, and situation at all times.  Additionally, he did not report, nor was he observed as having altered mental status, illogical or incoherent speech or thought processes, or as exhibiting signs of hallucinations, delusions, or mania, and was appropriate in his appearance with adequate hygiene.  He also denied having obsessional rituals.

Accordingly, the Board finds that the Veteran's psychiatric symptomatology, considered as a whole, most closely and consistently approximates the 30 percent rating criteria prior to February 19, 2013, and 50 percent thereafter, in terms of severity, frequency and duration.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Therefore, an evaluation higher than 30 percent prior to February 19, 2013, and 50 percent thereafter, is not warranted under DC 9411.

IX.  Increased Rating for Left Forearm Shrapnel Wound

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

The Veteran's residuals of a left forearm shrapnel wound is currently assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5308.  Under DCs 5301 to 5323, muscle disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).

Diagnostic Code 5308 provides the rating criteria for evaluation of injuries of Muscle Group VIII, which comprises the muscles arising mainly from the external condyle of the humerus, the functions of which include extension of the wrist, fingers, and thumb, and abduction of the thumb.  Under this diagnostic code, a noncompensable evaluation is warranted if impairment of this muscle group is slight; a 10 percent rating is warranted if impairment of this muscle group is moderate; a 20 percent rating is warranted if impairment of this muscle group is moderately severe; and a 30 percent rating is warranted if it is severe.

Disabilities resulting from muscle injuries are classified as "slight," "moderate," "moderately severe," or "severe."  38 C.F.R. § 4.56(d).  A through-and-through injury shall be rated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).

Moderate disability of the muscles results from through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint include service department or other evidence showing in-service treatment for the wound, and consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings include entrance and (if present) exit scars indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles results from through and through or deep penetrating wound by a small high velocity missile or large low velocity missile with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint include service department or other evidence showing hospitalization for a prolonged period for treatment of wound and there is a record of consistent complaint of the cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles results from through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bond fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring.  38 C.F.R. § 4.56(d)(4).

When rating muscle injuries in the same anatomical region, VA regulations provide that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R. § 4.55(d).  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's service treatment records document that he was injured after he dropped a burning cigarette into an old ammunition can, which ultimately ignited some residue power and resulted in a large explosion.  He sustained second degree burns covering 34% of the total body surface.  His wounds were explored and debrided the same day under general anesthesia.  However, the STRs do not document any left forearm shrapnel wound resulting from this explosion.

In an October 2013 statement, the Veteran described an incident on the night of April 2, 1969, where his squad was attacked.  During the course of combating the enemy, the Veteran indicated that his men were instructed to all toss grenades outside of the bunker.  He stated that one of the soldiers failed to properly get rid of his grenade and, consequently, it exploded right in front of him, which resulted in shrapnel wounds to his nose and left arm.  The Veteran indicated that the small piece in his nose was removed, but the fragments in his arm were left in due to being "miles away from medical help" and the medic opting against removal for fear of infection.  As a result, the Veteran indicated that the medic bandaged his arm and told him to get back to work.  A copy of a letter dated April 3, 1969, which was sent to his parents, recounts this incident and left forearm shrapnel wound.

The Veteran was afforded a VA examination in August 2014.  The examiner found no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function.  The examiner also noted that the VA treatment records were negative for any complaints or treatment.  X-ray findings reflect a 3mm x 3 mm radiopaque foreign body present within the superficial soft tissue of the lateral forearm, which was 2 mm deep to the skin.

While the Veteran has consistently denied experiencing any limitation of motion, he has reported discomfort on a regular basis and experiencing significant pain whenever the area is bumped.  See, e.g., September 2014 Notice of Disagreement.

Based upon a review of the evidence of record, and looking at that evidence in a light most favorable to the Veteran, the Board finds that the Veteran's residual injury from his in-service shrapnel fragment wound is manifested by a moderate impairment of Muscle Group VIII.  As discussed above, 38 C.F.R. § 4.56(d)(1) describes a slight disability as one without an impairment of function or metallic fragments retained in muscle tissue.  While the evidence of record reflects that the Veteran's disability is not manifested by an impairment of function, he did in fact sustain an injury resulting from shrapnel fragments either from the accidental explosion or the April 1969 grenade incident.  As fragments have been retained in the muscle tissue, the Board finds that a 10 percent evaluation is warranted for a "moderate" disability under Diagnostic Code 5308 for the entire period on appeal.

X.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU, albeit instead on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is indeed unemployable owing to his service-connected disabilities.  In that circumstance, however, the Board is precluded from granting the TDIU in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

As of February 19, 2013, the Veteran meets the schedular criteria for entitlement to a TDIU.  The Veteran has reported last working full-time in January 2009, and has identified November 2013 as the date his PTSD has affected his full-time employment.  See October 2014 VA Form 21-8940.  His education includes a high school diploma, completion of one year of college, and electrical training.  Id.  He testified that he was unable to hold a job after returning home from Vietnam, and as a result, began working for himself.  See Board Hearing Transcript at 25-26.

Regarding the Veteran's service-connected hearing impairments, the September 2011 VA examiner indicated that the effects of the Veteran's hearing loss on his occupational functioning is an inability "to understand unless looking at the talker," and his tinnitus is "annoying."  Similarly, the July 2012 VA examiner indicated that the Veteran's hearing loss disability is manifested by "trouble hearing and understanding" and his tinnitus is "distracting and annoying," which impact ordinary conditions of daily life, including his ability to work.

Moreover, as discussed above, the Veteran's service-connected PTSD has been shown to be manifested by an occupational and social impairment with reduced reliability and productivity.  VA treatment notes during the period reflect an assigned GAF score of 50 by VA clinical social worker, Ms. L.R., which reflects serious symptoms or a serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job, etc.).  While the evidence of record demonstrates that the Veteran has maintained good relationships with his family and a small group of friends, his PTSD has had a more pronounced impact on his occupational functioning.  See, e.g.,  December 2014 Ms. L.R. Statement (stating that Veteran's PTSD symptoms have "clearly culminated in significant disruption" of his occupational functioning); April 2015 VA Examination Report (documenting the effects of PTSD on the Veteran's sleep, mood, appetite, energy level, concentration, which all negatively impact his occupational functioning); December 2016 Hearing Transcript at 27-28 (describing incidents where the Veteran was "quick to snap" on customers, which resulted in a loss of business).

In light of the foregoing reasons, the evidence supporting the claim is, at the very least, as probative (meaning as competent and credible) as the evidence against the claim.  Thus, the Board is of the opinion that the point of equipoise has been reached in this appeal.  Resolving all reasonable doubt in favor of the Veteran, the most probative evidence establishes that the Veteran's service-connected disabilities precludes him from securing or maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify him since February 19, 2013.  Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, as here, at worst evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).

However, despite this finding, the Board notes that referral for extraschedular consideration of a TDIU is not warranted as the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  At the outset, the Board notes that the Veteran first began receiving treatment for his PTSD in February 2009, so there is no evidence of record prior to that date describing the nature and severity of his mental health condition.  See December 2014 Ms. L.R. Statement.  Next, the August 2009 and March 2011 VA examiners indicated that the Veteran's symptoms more closely approximated an assigned GAF score of 60-65, which indicates moderate symptoms.  Prior to February 19, 2013, the evidence of record also reflects that the Veteran was able to maintain good relationships with his wife and adult children, got together at least once a week to play dominos with friends, played sports, and was otherwise capable of securing and maintaining substantially gainful employment.  See November 2011 VA Examination Report.

Therefore, as the Veteran has credibly reported, and the medical evidence has duly noted, the occupational impairment resulting from the Veteran's service-connected disabilities, the Board finds that the award of a TDIU, effective February 19, 2013, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for bilateral hearing loss is granted.

2.  Entitlement to service connection for autonomic dysfunction, including as secondary to PTSD and/or residuals of left forearm shrapnel wound, is denied.

3.  Entitlement to service connection for depression is denied.

4.  Entitlement to an evaluation higher than 30 percent disabling prior to February 19, 2013, and 50 percent thereafter, for PTSD is denied.

5.  Entitlement to an evaluation of 10 percent, but no higher, for residuals of a left forearm shrapnel wound is granted.

6.  Entitlement to a TDIU, as of February 19, 2013, but no earlier, is granted.


REMAND

Service Connection for Diverticulitis

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In service connection claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In this case, as there is evidence of a current disability, as well as the fact that the Veteran is not only competent to report lay-observable events, but there is nothing in the record that impugns his credibility as to the issue, a VA examination is necessary to determine the nature and etiology of the Veteran's diverticulitis.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Service Connection for Irritable Bowel Syndrome (IBS)

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App 303, 311 (2007).  In this case, the August 2014 VA examiner indicated that the Veteran has reported IBS symptoms since the 1960s and, subsequently concluded that these symptoms preceded his PTSD.  However, not only did the VA examiner not address the VA treatment records indicating that the Veteran's service-connected PTSD has aggravated his IBS, but the examiner also did not address direct service connection.  As a result, remand is required for a new examination to determine the nature and etiology of the Veteran's IBS, and to address whether it is etiologically related to his service, or caused or aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his irritable bowel syndrome (IBS).  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

Thereafter, the examiner must address the following: 

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's IBS had its onset during service or is it otherwise related to his service?

The examiner must discuss the Veteran's lay statements, which indicate that he experienced stomach and bowel issues while in Vietnam, which have continued since separation from service.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

(b)  Is it at least as likely as not that the Veteran's IBS had its onset during the year immediately following his separation from active duty in February 1970?

(c)  Is it at least as likely as not that the Veteran's IBS, was either caused, or aggravated, by his exposure to herbicides during his service in Vietnam?

(d)  Is it at least as likely as not that the Veteran's IBS is proximately due to or aggravated by his PTSD?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's service-connected PTSD has aggravated his IBS, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

2.  Schedule the Veteran for an appropriate VA examination that addresses whether the Veteran has diverticulitis, and, if so, whether it was incurred in or otherwise etiologically related to his service, to include exposure to herbicides.  His claim file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

Thereafter, the examiner must address the following:

(a)  Does the Veteran currently have, or has he previously had during the pendency of this appeal from September 2014 to the present, diverticulitis?  If not, the examiner should explain this finding.

(b)  Next, is it at least as likely as not (50 percent probability or more) that the Veteran's diverticulitis is etiologically related to his service, to include his in-service exposure to herbicide agents?

The examiner is advised that the absence of diverticulitis from the list of presumptive conditions which are presumed to be the result of exposure to herbicides in Vietnam is not, by itself, a sufficient explanation for a negative opinion-i.e., if it is the examiner's opinion that the Veteran's diverticulitis is not associated with his exposure to herbicides in Vietnam, then the examiner must do more to explain his or her opinion concerning the probability of a relationship between this particular Veteran's diverticulitis and his exposure to herbicides than to indicate that diverticulitis is not on the list of presumptive diseases.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diverticulitis is proximately due to or aggravated by his irritable bowel syndrome (IBS)?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the Veteran's IBS has aggravated his diverticulitis, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination reports are responsive to the applicable rating criteria.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If the issues remain denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


